Citation Nr: 0501303	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  99-22 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision rendered by 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In July 2001, the Board remanded the case to the RO for 
further action.  The case was returned to the Board and, in 
July 2003, the Board issued a decision that denied service 
connection for MS.

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In August 2004, the 
Court issued an Order, granting a joint motion of the 
parties, vacating the July 2003 Board decision and remanding 
the matter for action consistent with the joint motion of the 
parties.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to this appeal.    

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

While the RO provided the veteran with a letter in September 
2001 that addresses the VCAA, neither this letter nor 
anything else in the record satisfies the notification 
requirements of the VCAA and the implementing regulations.  
Specifically, the record does not reflect that the RO has 
adequately informed the veteran of the evidence necessary to 
substantiate his claim or of which portion of the evidence is 
to be provided by him and which part VA will attempt to 
obtain on his behalf.  The Board notes that the veteran was 
provided with another letter addressing the VCAA in April 
2002; however, this letter does not address the issue of 
service connection for MS.  On remand, the RO should ensure 
compliance with the VCAA and its implementing regulations. 

In addition, in accordance with the joint motion of the 
parties, the veteran should be afforded another VA 
examination with all indicated testing to confirm or rule out 
a diagnosis of MS and to determine the etiology of the 
veteran's MS, if present.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession.  
The veteran should be asked to provide 
any identifying information and 
authorization necessary for the RO to 
obtain any other medical records, not 
already of record, pertaining to 
treatment or evaluation of his alleged 
multiple sclerosis.  

2.  Then, the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the RO should arrange for the 
veteran to be afforded a VA examination 
by a neurologist.  The veteran should be 
notified of the date, time, and place of 
the examination in writing.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran presently has multiple sclerosis.  
If additional diagnostic testing is 
required to confirm or rule out this 
diagnosis, all such testing should be 
performed.  If multiple sclerosis is 
diagnosed, the examiner should identify 
the elements supporting the diagnosis.  
If multiple sclerosis is not diagnosed, 
the examiner should explain why the 
veteran does not meet the criteria for 
this diagnosis.

If the record supports a diagnosis of MS, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the disorder was present in 
service or manifested within 7 years of 
the veteran's separation from active duty 
in November 1969.  

The supporting rationale for each opinion 
expressed must also be provided.

4.  Thereafter, the RO should review the 
claims folder and ensure that the 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of the record.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




	(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



